57 Mich. App. 84 (1974)
225 N.W.2d 174
PEOPLE
v.
MARTIN
Docket No. 17506.
Michigan Court of Appeals.
Decided November 27, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Gerard A. Poehlman, Assistant Prosecuting Attorney, for the people.
Raymond L. Miller, for defendant.
*85 Before: QUINN, P.J., and ALLEN and VAN VALKENBURG,[*] JJ.
PER CURIAM.
After a jury trial the defendant was convicted of armed robbery. MCLA 750.529; MSA 28.797. He now appeals raising two issues.
The defendant first contends that the trial court erred in refusing to allow his counsel to examine the prosecutor's notes. The notes contained the compilation made from public records regarding the outcome of prior trials in which prospective jurors had been members of the jury. Defendant places his primary reliance on People v Aldridge, 47 Mich. App. 639; 209 NW2d 796 (1973). However, that case is distinguishable. In Aldridge the police had compiled a considerable amount of information which might have been of significance and as a practical matter this information was not available to the defendant. In this case the information was as available to the defendant as it was to the prosecutor.
In this case the notes are part of an attorney's work product. GCR 1963, 306.2 reads in part:
"The court shall not order the production or inspection of any part of the writing that reflects an attorney's mental impressions, conclusions, opinions, or legal theories."
The American Bar Association's project on standards for criminal justice states the rule as follows in Standard 2.6(a):
"Work product. Disclosure shall not be required of legal research or of records, correspondence, reports or memoranda to the extent that they contain the opinions, theories or conclusions of the prosecuting attorney or members of his legal staff."
*86 We can see no reason for ordering discovery of an attorney's work product when the defendant could obtain any information that he is entitled to from other sources. Therefore, we find no merit in the defendant's contention.
Defendant's second contention is that he was denied his right to counsel at a photographic identification which took place before he was in custody. This contention is controlled by People v Lee, 391 Mich. 618, 625; 218 NW2d 655 (1974) where the Court said:
"It is not feasible to require appointment of counsel in cases of pre-custody photographic showups where there is no detention of the defendant since under such a rule each photograph arguably depicts a suspect and therefore each person whose photograph appears in the photographic display, or perhaps even the `mug book' would require the representation of counsel. That would be impossible and absurd."
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.